Stuart, J.
Suit by Bell against Dillon, for the seduction of his daughter, Cynthia Awn, an infant. The issues of fact to which the pleadings led were submitted to a jury; verdict and judgment for the plaintiff. Dillon appeals.
Several well settled rules of practice prevent a review *321of many of the questions argued. For the satisfaction of counsel they will be briefly noticed.
W. Or ose and E. Johnson, for the appellant (3).
E. B. Martindale, J. T. Elliott and J F. Mellett, for the appellee (4).
The record does not purport to contain all the evidence; nor is there any question reserved under the 347th section, 2 It. S. p. 116. To make up the record properly under the latter provision, counsel should notify the Court that it is the intention to take the question involved to the Supreme Court, to the end that the Court below may mold the record as the statute requires. 2 R. S. supra.—Starry v. Winning, 7 Ind. R. 311 (1).
There is one point, however, saved by exception, which must reverse the case. "With a view to impeaching the principal witness, on a material question, the proper foundation as to time, place, &c., was laid. The witness broadly denied having said so (2). Miss Casey, in whose presence she had made the statement, was offered by the defendant, Dillon, to prove that the witness had stated the facts about which she was interrogated. But the Court refused to admit the evidence. This ruling was so clearly erroneous, that it need only be stated.
Per Curiam.
The judgment is reversed with costs. Cause remanded, &e.

 See note to Wheeler v. Carpenter, ante, 153, for cases.


 She was asked if she had not said, in a conversation with Miss Casey,, that “if it had not been for Crosset, she would not have been in that fix.”